 8:19-cv-00434-RGK-PRSE Doc # 24 Filed: 11/02/20 Page 1 of 3 - Page ID # 117




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RICKY G. JOURNEY,

                   Plaintiff,                               8:19CV434

      vs.
                                                MEMORANDUM AND ORDER
NORFOLK REGIONAL CENTER,
LRC, HHS, NEBRASKA MENTAL
HEALTH, TOM BARR, LANE, Dr.;
STEPHEN ONEIL, JULIE REDWING,
DR. SHANNON BEAVERS-BLACK,
Dr.; ROY, Dr.; DONOVANE, Doctor;
LAINE, Dr.; AMANDA HOLMGREEN,
AGNES STAIRS, BRAD BIGELOW,
Dr.; and CHERYL HEIMANN,

                   Defendants.


       This matter is before the court on Plaintiff Ricky G. Journey’s motions for
amended complaint and counsel. (Filings 22 & 23.) On October 13, 2020, the court
dismissed this matter without prejudice because Journey failed to file an amended
complaint within 30 days of being ordered to do so. (Filings 20 & 21.) Journey
now asks, as best the court can tell, for leave to file an amended complaint and for
the appointment of counsel in order to challenge his “transitioning to LRC” “where
it is not the least rehabilitation for his treatment” and to seek release because his
new evaluation shows he meets the criteria. (Filing 23 at CM/ECF p. 1.)

      Journey represents that he has a hearing before the Mental Health Board and
counsel handling his pending state matter in Case No. CI19-237. (Id.) A search of
Nebraska state court records, available to this court online,1 shows that Journey has

      1
         Nebraska’s judicial records may be retrieved on-line through the JUSTICE site,
https://www.nebraska.gov/justice/case.cgi.
    8:19-cv-00434-RGK-PRSE Doc # 24 Filed: 11/02/20 Page 2 of 3 - Page ID # 118




a pending action for a writ of habeas corpus in the District Court of Buffalo
County, Nebraska. An evidentiary hearing is scheduled for November 16, 2020.
The court takes judicial notice of the state court records. See Stutzka v. McCarville,
420 F.3d 757, 761 n.2 (8th Cir. 2005) (court may take judicial notice of public
records).

       Upon consideration, the court will deny Journey’s motions to amend his
complaint and for the appointment of counsel. First, as the court explained in its
Memorandum and Order on initial review of Journey’s Complaint, Journey cannot
seek release from his confinement in this civil action under 42 U.S.C. § 1983, but
rather must seek such relief through a habeas corpus petition.2 (See Filing 18 at
CM/ECF pp. 5–6.) Second, even if Journey’s claims for relief were not barred by
Heck v. Humphrey, 512 U.S. 477 (1994), the court would abstain from exercising
jurisdiction under the Younger doctrine in light of Journey’s pending state habeas
action. See Younger v. Harris, 401 U.S. 37, 43–45 (1971) (Under Younger,
abstention is mandatory where: (1) there is an ongoing state proceeding; (2) an
important state interest is implicated; and (3) the plaintiff has an avenue open for
review of constitutional claims in the state court.); Aaron v. Target Corp., 357 F.3d
768, 774 (8th Cir. 2004) (“Under Younger v. Harris,[] federal courts should abstain
from exercising jurisdiction in cases where equitable relief would interfere with
pending state proceedings in a way that offends principles of comity and
federalism.”).

      IT IS THEREFORE ORDERED that: Plaintiff Ricky G. Journey’s motions
for amended complaint and for counsel (filings 22 & 23) are denied.




2
       The court notes that Journey filed a habeas petition under 28 U.S.C. § 2254 in this
court on October 19, 2020, which is pending initial review. See Journey v. State of
Nebraska, 8:20CV435 (D. Neb.).
                                            2
8:19-cv-00434-RGK-PRSE Doc # 24 Filed: 11/02/20 Page 3 of 3 - Page ID # 119




    Dated this 2nd day of November, 2020.

                                        BY THE COURT:


                                        Richard G. Kopf
                                        Senior United States District Judge




                                    3
